Order entered October 20, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00172-CR

                            CHARLES VERNON HAYNES, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 6
                                      Collin County, Texas
                              Trial Court Cause No. 006-80283-2013

                                           ORDER
        This appeal is REINSTATED.

        By order issued September 26, 2014, we abated this appeal and ordered the trial court to

conduct a hearing to determine why appellant=s brief was not timely filed. A supplemental

reporter=s record has been filed with the Court showing the trial court conducted a hearing and

recommended appellant receive an extension of time to file his brief until October 16, 2014.

        On October 16, 2014, appellant tendered a brief and filed a third motion for extension of

time to file his brief.

        We ADOPT the trial court=s recommendation.         Appellant’s October 16, 2014 third

motion for extension of time to file appellant’s brief is GRANTED. Appellant’s brief received

by the Clerk of the Court on October 16, 2014 is DEEMED timely filed on the date of this order.
The State’s brief shall be due THIRTY DAYS from the date of this order.


                                          /s/     LANA MYERS
                                                  JUSTICE